DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 15-18, 21-23, 25, 27-28, 41-43, 45-47, 49, 51-52, 65-73 and 75-76 are presented for examination and claims 1-14, 19-20, 24, 26, 29-40, 44, 48, 50, 53-64 and 74 are cancelled. 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are: 
In claims 15, 41 and 65, the generic placeholder, “sampling plan optimization module”, “measurement path optimization module”, “Front Opening Unified Pod (FOUP) transport optimization module” and “measurement tools” coupled with the functional language “configured to”.
In claims 18, 42 and 67, the generic placeholder, “measurement path optimization module”, coupled with the functional language “configured to”.
In claims 21, 45 and 70, the generic placeholder, “the system is further configured to” coupled with the functional language “configured to”.
In claims 23, 47 and 72, the generic placeholder, “metrology big data analysis module” coupled with the functional language “configured to”.
In claim 27, 57 and 75, the generic placeholder, “fab management module” coupled with the functional language “configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification in par [0049], each portion in the flowchart or portion diagrams may represent a module, segment, or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 21-23, 25, 27-28, 41-43, 45-47, 49, 51-52, 65-73 and 75-76 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations, claims 15, 41 and 65, the generic placeholder, “sampling plan optimization module”, “measurement path optimization module”, “Front Opening Unified Pod (FOUP) transport optimization module” and “measurement tools”;  claims 18, 42 and 67, the generic placeholder, “measurement path optimization module”; claims 21, 45 and 70, the generic placeholder, “the system is further configured to”; claims 23, 47 and 72, the generic placeholder, “metrology big data analysis module”; claim 27, 57 and 75, the generic placeholder, “fab management module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Per the analysis in the above interpretation section, the limitations above as defined by the specification reveal that the corresponding units all relate to software and lack physical structure, thus rendering the limitations rejected under the basis of 112b.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o0) and 2181.

The term “minimize the wafer measurement” in claims 21, 45 and 70 is a relative term which renders the claim indefinite. The term “minimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “big data” in claims 23, 47 and 72 is a relative term which renders the claim indefinite. The term “big” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
To overcome the rejection, applicant may amend the claims or explain how it should be interpreted in light of the specification.
 	As per claims 16-17, 22, 25, 28, 42-43, 46, 49, 52, 66, 67, 70, 73, 76, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 15, 41 and 65. Therefore, those claims rejected as set forth above.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15,18, 21,23, 27, 41, 43, 45,47, 51, 65, 67, 70, 72 and 75 are rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function as state above. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1	Claim(s) 15-18, 21-23, 25, 27-28, 41-43, 45-47, 49, 51-52, 65-67, 70-73 and 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behm et al. (US 2007/0282549 A1) in view of Ouyang (US 2009/0317924 A1).
Regarding claims 15, 41 and 65, Behm discloses a system for optimizing wafer transport and metrology measurements in a semiconductor fabrication plant (abstract), the system comprising:
 a sampling plan optimization module configured to derive and update dynamic sampling plans that provide wafer-specific measurement sites and conditions, wherein the dynamic sampling plans differ between wafers ([0012], [0028], Fig. 3, a dynamic sampling plan model is built by sampling plan system 100 in FL-APC system 56 during each run and selecting a sampling number such as every wafer, no wafer, or every nth wafer), and updated dynamic sampling plan ([0028], Fig. 4, a sampling plan record 154 is updated and recorded, by the dynamic sampling plan system 100), and
 a (Front Opening Unified Pod (FOUP) transport optimization module configured to manage FOUP transport through the fab, transporting wafers to measurement tools while providing the optimized wafer measurement paths to the respective measurement tools before or as the FOUPs with the respective wafers are transported thereto ([0029], Fig. 2,  typically conducted during front opening unified pod (FOUP) 64 reservation time, MES 54 sends a request to FL-APC system 56 and queries for a recommendation of a sampling plan for a particular FOUP  64. The reservation time includes the time period before the arrival of FOUP  64 at tool 52 and tool 52 has commenced activity on FOUP  64. During the reservation time, typically after a successful runtime handshaking between MES 54 and FL-APC 56, the FOUP  64 is served by MES 54 with logistical information (e.g., tool ID, recipe, route, operational information, etc.).
Behm fails to disclose a measurement path optimization module configured to derive optimized wafer measurement paths for metrology measurements of the wafers that correspond to the respective derived; and wherein the respective measurement tools are configured to carry out metrology and/or inspection measurements of the respective wafers according to the derived optimized wafer measurement paths.
Ouyang discloses a measurement path optimization module configured to derive optimized wafer measurement paths for metrology measurements of the wafers that correspond to the respective derived, (Fig. 3, [0026]-[0028], [0043]-[0044],  route control system RCS being in communication with and/or electrically connected to the semiconductor manufacturing control system (SMCS). This allows the routing information obtained by the system RCS to be used by the SMCS to control each of the wafer transport devices WT1-WT4 so that the wafers or lots can be routed automatically and in a seamless manner under the overall control of the system SMCS. By way of non-limiting example, the transport devices WT1-WT4 can transport the wafers or wafer lots between the tools 10-13 and tools 40-43 via routes R1 and R2), and  wherein the respective measurement tools are configured to carry out metrology and/or inspection measurements of the respective wafers according to the derived optimized wafer measurement paths ([0028], Fig.6, [0047], the decision(s) to change routes can happen "in situ", after each inline inspection/testing/measuring and can take account of metrology, PLY, or other testing, while wafers are moving along the production line(s). A tool portfolio database can be utilizing and can be dynamically updated to rank all tools and chambers in the facility by their yield performance).
Behm and Ouyang are analogous art. They relate to semiconductor manufacturing process.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute an optimizing yield in semiconductor manufacturing by routing wafers of Ouyang to the teaching of Behm’s a dynamic sampling plan for integrated metrology since the overall yield of the wafers by zone will increase because the wafers are automatically routed in a manner which matches zone problem wafers to similar zone problem tools/chambers.
Regarding claims 16, 42 and 66, Ouyang discloses the sampling plan optimization module (route optimization module, Rom of fig. 3, comprises or is associated with a dedicated processor configured to carry out the optimization of the dynamic sampling plan ([0027]-[0028], [0042], [0046],  wherein the dedicated processor comprises at least one quantum computer ([0034], a Route control system hardware (including a central processing unit (CPU)) running software (one or more programs running on the CPU), and includes a plurality of databases D10-D13 which can be organized as a first tool type information database module TID).  
Regarding claim 17, Ouyang discloses the measurement path optimization module comprises or is associated with a dedicated processor configured to carry out the optimization of the wafer measurement path[0026]-[0028], [0047] the wafers or wafer lots are subjected to inspection, measurement and/or testing to obtain yield data from the wafers or lots), wherein the dedicated processor comprises at least one quantum computer ([0034], a Route control system hardware (including a central processing unit (CPU)) running software (one or more programs running on the CPU), and includes a plurality of databases D10-D13 which can be organized as a first tool type information database module TID).  
Regarding claims 18, 43 and 67, Ouyang discloses the measurement path optimization module is configured to optimize the wafer measurement path with respect to wafer measurement speed and according to a given measurement time specified by the dynamic sampling plan ([0026], [0028], methodology may also be applied to optimize performance, or combinations of yield, performance, and cycle time).
Regarding claims 21, 45 and 70, Ouyang discloses the measurement tools comprise at least one stepwise operating metrology tool and at least one scanning metrology tool, the system is further configured to co-optimize the dynamic sampling plan and the wafer measurement paths with respect to an allocation of stepping and the scanning metrology tools, to minimize wafer measurement time, wherein the scanning metrology tools are allocated to measure stretches of adjacent wafer sites ([0026]-[0028], [0044], first and second measuring/testing stations IT1-IT4 and IT5 -IT8 are utilized to obtain processing and/or yield data between processing toots. The route can be changed/selected based on tests performed on the wafers as they move through the fabrication facility; and the methodology may be applied to optimize performance, or combinations of yield, performance, and cycle time).  

Regarding claims 22, 46 and 71, Ouyang discloses the FOUP transport optimization module comprises or is associated with a dedicated processor configured to carry out the optimization of the FOUP transport ([0026]-[0028], the wafers move through the fabrication facility). wherein the dedicated processor comprises at least one quantum computer ([0034], a Route control system hardware (including a central processing unit (CPU)) running software (one or more programs running on the CPU), and includes a plurality of databases D10-D13 which can be organized as a first tool type information database module TID).   
Regarding claims 23, 47 and 72, Ouyang discloses a metrology big data analysis module configured to: apply big data analysis procedures to analyze the metrology and/or inspection measurements ([0054], the system can utilize a spatial signature analysis database which stores tool processing data from tools A-D for various zones of a wafer and which stores tool processing data from the zones of the wafers or wafer lots processed by the tools A-D), update the dynamic sampling plan according to the analyzed metrology and/or inspection measurements ([0027], [0048], [0054],  a module which estimates lot/wafer yield based on testing results receives testing/measurement data from step 110 and data from the yield model database and estimates the wafer/lot yield. This data is forwarded to a module which ranks each wafer/lot based on yield; the "in situ" route can be changed/selected based on tests performed on the wafers as they move through the fabrication facility).
Regarding claims 25, 49 and 73, Ouyang discloses wherein the metrology big data analysis module comprises or is associated with a dedicated processor configured to carry out the big data analysis ([0047], [0054], the system can utilize a spatial signature analysis database which stores tool processing data from tools A-D for various zones of a wafer and which stores tool processing data from the zones of the wafers or wafer lots processed by the tools A-D),  wherein the dedicated processor comprises at least one quantum computer ([0034], a Route control system hardware (including a central processing unit (CPU)) running software (one or more programs running on the CPU), and includes a plurality of databases D10-D13 which can be organized as a first tool type information database module TID).    
Regarding claims 27, 51 and 75, Ouyang discloses a fab management module and/or a system controller configured to receive reports and log files from process tools and/or control the wafer transport and metrology measurements optimization in the fab ([0049], [0026], Fig. 7, data is preferably real-time data and/or the latest available data indicative of how the tool or chamber is processing the wafers relative to desired processing constraints, and is compared to stored process control data so that this database can produce and provide yield data for each tool and chamber. A module then ranks each tool and/or chamber based on the data received from the tool).
Regarding claims 28, 52 and 76, Ouyang discloses the fab management module and/or the system controller comprises at least one of a centralized quantum computer, a network of quantum computers, a network of co-optimized quantum and classical computers and/or a network service comprising any thereof ([0034], a Route control system hardware (including a central processing unit (CPU)) running software (one or more programs running on the CPU), and includes a plurality of databases D10-D13 which can be organized as a first tool type information database module TID).   

5.2	Claims 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Behm et al. (US 2007/0282549 A1) in view of Ouyang (US 2009/0317924 A1) further in view of Yuki (US 2014/0336811).
Regarding claims 68-69, Behm in view of Ouyang disclose the limitation of claim 65, but fails to discloses the limitations of claims 68-69. However, Yuki discloses the limitations of claims 68 and 69 as follow:
Regarding claim 68, Yuki discloses the measurement path optimization module is configured to optimize the wafer measurement path by implementing at least one Travelling Salesman Problem (TSP) algorithm (Abstract, [0019], [0031], an article processing apparatus (wafer measuring apparatus) having a movable member for processing an article, includes an information processor configured to generate the transition order by obtaining, based on the plurality of clusters and the plurality of costs, as a solution of a traveling salesman problem (TSP), an order of traveling a plurality of nodes obtained by selecting one node from each of the plurality of clusters).
Regarding claim 69, Yuki discloses the dedicated processor comprises at least one quantum computer (control unit 100) and wherein the at least one TSP algorithm is adjusted to be processed by the at least one quantum compute (Abstract, [0032]-[0032],[0038], , The control unit 102 measures coordinates of a position of a target region of the work 107 or a distance between the target region and the movable member 104 based on information on the received light. The target region may be preset by a user or may be automatically set by the control unit).
Behm, Ouyang and Yuki are analogous art. They relate to semiconductor manufacturing.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute an article processing apparatus having a movable member for processing an article of Yuki to the teaching of Behm and Ouyang, as state above for the Reduction of times for measurements and treatments of wafer processing and transporting.
Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izikson et al. (US 2017/255188) related to creating a dynamic sampling scheme for a process during which measurements are performed on wafers includes performing the measurements on all of the wafers in at least one lot at all measurement spots on the wafers.
Park et al. (2015/0124747) related to metrology data can be integrated into inspection to fine tune inspection and defect sampling. In one such example, data may be sent from a metrology system to inspection where inspection uses data to classify and/or group areas based on variation in the metrology data.
Wilby (US 2011/0015773) related to the operation speed (e.g. throughput) of the wafer processing line up. A typical wafer metrology system may only be able to measure 3-5 FOUPs per hour if each wafer within a 25-wafer FOUP is measured. This might rise to 10-15 FOUPs per hour if a sampling scheme is used e.g. where only 3 wafers in each FOUP are measured. In the invention, where all the wafers in a FOUP are measured simultaneously the throughput can be more than 120 FOUPs per hour, e.g. up to 200 FOUPs per hour.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119